Case 1:13-cr-00128-RJA-HKS Document 200 Filed 01/28/19 Page 1 of 7

January 23, 2019
13-CR-128
18-CV-0299
DAVID ALLEN VICKERS
-y-

UNITED STATES OF AMERICA

 

MOTION TO OVERTURN CONVICTION

AND GRANT RELIEF UNDER RULE 60
Honorable Richard J. Arcara

I respectfully request the Court to Grant Relief Under

Rule 60 and in conjunction with Petitioner's §2255 Motion.
[Terms and definitions are from Black's Law Dictionary]

Fraud on Court - A scheme to interfere with judicial machinery

 

 

performing task of impartial adjudication, as by preventing
opposing party from fairly presenting his case or defense.
Finding of fraud on the Court is justified only by most
egregious misconduct directed to the Court itself such as
bribery of a judge or jury to fabrication of evidence by
counsel and must be supported by clear, unequivocal and
convincing evidence. [See Petitioner's §2255 Motion document
181 and documents in 190, 194, 197 and 198]. Conduct so
égregious that it undermines the integrity of the sudicial

process.
Case 1:13-cr-00128-RJA-HKS Document 200 Filed 01/28/19 Page 2 of 7

ON
It is Fraud #@ the Court:

1. To Knowingly and willfully lie to a court.

2. To knowingly submit fraudulent and/or misleading
documents to a court.

3. To have. witnesses testify, that have been known to lie
in legal matters in the past.

4, To have a witness testify, that has a potential to lie
to the court.

5, To have a witness testify, that has bragged about how
skillful they are at lying to judges.

6. To maliciously mislead a court.

7. To coerce and manipulate witnesses in to fabrication of
false accusations.

8. To have witnesses change their allegations, when
needed.

9. To compensate a witness for their false allegations.

10. And it is fraud on the court to suppress Brady

Material.

All of this and more is exhibited in the Petitioner's

§2255 Motion, then there is even more in the case file.

Intrinsic Fraud_- That fraud which occurs within framework of
actual conduct of trial and pertains to and affects
determination of issues presented therein, and it may be
accomplished by perjury, or by use of false or forged
instruments, or by concealment or misrepresentation of
evidence. Fraud is "intrinsic fraud" where judgment is founded

on fraudulent instruments or perjured evidence or the
Case 1:13-cr-00128-RJA-HKS Document 200 Filed 01/28/19 Page 3 of 7

fraudulent actions pertain to an issue involved in original

action and litigated therein.

When this case started, I tried to tell my Public
Defenders, and others, that these allegations were false, and
that my accusers, (Then was Jeremy Alwardt, Steven Sekuterski,
and Toby Passmore) were lying. I even sent the court letters,
before and after trial, trying to point out the facts and
evidence of their lies, but no one wanted to listen to me or
believe that someone would lie about such allegations. Well,
look at what they did to Honorable Brett Kavanaugh. People do
lie about such allegations for what ever sick and twisted

‘TheY
agenda that* may have.

Late summer of 2013, when Matthew Alwardt was saying some
things that were not true, I thought that it was his brother,
Aaron Alwardt, that was influencing him to lie. But then in
late 2013, about December of 2013, Matthew Alwardt took it all
back and told investigators, Bryant Graham and Jennifer
Dimitroff, that I, David Allen Vickers, never did anything
sexual to him and that he never saw me do anything sexual to
Jeremy Alwardt. [I would think that Matthew must have told
Jennifer and Bryant who was influencing him to lie. Bryant and
Jennifer never told me who it was.] When Matthew did this, he
contradicted Jeremy Alwardt's allegations. Proving that Jeremy
Alwardt was lying.

About fall of 2014, when Richard McKague began to allege
abuse, and when I could read Kevin Czora's Grand Jury
testimony, (exhibit 3513A and 3513B), I knew then that it was

not Aaron Alwardt that was influencing the false allegation
Case 1:13-cr-00128-RJA-HKS Document 200 Filed 01/28/19 Page 4 of 7

from the accusers, it was Kevin Czora. The evidence of Kevin
Czora's dirty deeds are so overwhelming and irrefutable.

[I know that there is a lot more evidence in the case file
that proved I am innocent. So sure of it, that I believe there
is even more evidence, in the case file, that proves I am
innocent, than what I even know about. ]

Before my mother's death, my mother instructed me not to
seek revenge on my accusers. (This conversation is recorded on
the jailhouse phone calls.) I assured my mother that I would
not seek revenge, I would let the court deal with them.
Because after all, it was the court that they ,(the accusers),

had lied to.

Respectfully,
Daw we. Vvih-~
David Allen Vickers
/ [23 [2209
A copy was sent to:

United States Attorney
Western District of New York
128 Delaware Avenue

Buffalo, New York 14202

: ALLE Vic Kery ceil 7? The
LM The Letlers L, David f ; |
ct, c rent a oC “—- pre ie
, a pra WeeS Tryst “y
Court fBetere& awe atier / ; Z ’

under A ule 60 °
Rivet &. Veckenw

express This Motie™ ,
Case 1:13-cr-00128-RJA-HKS Document 200 Filed 01/28/19 Page 5 of 7

Rule 60. Relief from a Judgment or Order

(a) Corrections Based on Clerical Mistakes; Oversights and Omissions. The court may
correct a clerical mistake or a mistake arising from oversight or omission whenever one is found
in a judgment, order, or other part of the record. The court may do so on motion or on its own,
with or without notice. But after an appeal has been docketed in the appellate court and while it is
pending, such a mistake may be corrected only with the appellate court’s leave.

(b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On motion and
just terms, the court may relieve a party or its legal representative from a final judgment, order, or
proceeding for the following reasons:

(1) mistake, inadvertence, surprise, or excusable neglect;

(2) newly discovered evidence that, with reasonable diligence, could not have been
discovered in time to move for a new trial under Rule 59(b);

(3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
misconduct by an opposing party;

(4) the judgment is void;

(5) the judgment has been satisfied, released, or discharged; it is based on an earlier
judgment that has been reversed or vacated; or applying it prospectively is no longer equitable; or

(6) any other reason that justifies relief.
(c) Timing and Effect of the Motion.

(1) Timing. A motion under Rule 60(b) must be made within a reasonable time—and for
reasons (1), (2), and (3) no more than a year after the entry of the judgment or order or the date
of the proceeding.

(2) Effect on Finality. The motion does not affect the judgment’s finality or suspend its
operation.

(d) Other Powers to Grant Relief. This rule does not limit a court’s power to:

(1) entertain an independent action to relieve a party from a judgment, order, or
proceeding;

(2) grant relief under 28 U.S.C. § 1655 to a defendant who was not personally notified of
the action; or ,

USCSRULE 1

© 2018 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 1:13-cr-00128-RJA-HKS Document 200 Filed 01/28/19 Page 6 of 7

(3) set aside a judgment for fraud on the court.

(e) Bills and Writs Abolished. The following are abolished: bills of review, bills in the
nature of bills of review, and writs of coram nobis, coram vobis, and audita querela,

HISTORY: Amended March 19, 1948; Oct. 20, 1949; Aug. 1, 1987; Dec. 1, 2007.

USCSRULE 2

© 2018 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.
Case 1:13-cr-00128-RJA-HKS Document 200 Filed 01/28/19 Page 7 of 7

: J: MSS Ob5 :
U®i Ted Slax Tes Pew lent ar y fuesen
PO Box 24550

 

ot SEE a Pe

 

22455-0055
Honorable Richard J Arcara
United States Courthouse
2 Niagara SQ
Buffalo, NY 14202
United States

 

 

Leladnsll de dl bfenal yal tele pnt lyf
